MEMORANDUM**
Herbert Schillerstrom appeals his guilty-plea conviction and 60-month probation sentence for one count of mail fraud and one count of medicare fraud, in violation of 18 U.S.C. §§ 1341 and 287, respectively. He also appeals the denial of his two post-sentencing motions. Schillerstrom’s counsel filed a motion to withdraw as counsel of record and a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Schillerstrom has filed a pro se supplemental brief. The government did not file an answering brief.
Based upon our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we conclude that Schillerstrom was sentenced within the terms of his plea agreement and has knowingly and voluntarily waived his right to appeal any matter pertaining to his prosecution, conviction, and sentence. See United States v. Nunez, 223 F.3d 956, 958 (9th Cir.2000). We therefore lack jurisdiction over this appeal. See United States v. Vences, 169 F.3d 611, 613 (9th Cir.1999).
Schillerstrom’s pro se supplemental brief raises several claims of ineffective assistance of counsel. Because the record is not sufficiently developed for us to review Schillerstrom’s ineffective assistance claims, we decline to do so. See United States v. Ross, 206 F.3d 896, 900 (9th Cir.2000). Moreover, claims of ineffective assistance of counsel are more appropriately raised in a 28 U.S.C. § 2255 motion. See United States v. Hanoum, 33 F.3d *6471128, 1131-32 (9th Cir.1994); United States v. Pruitt, 32 F.3d 431, 433 (9th Cir.1994).
Accordingly, counsel’s motion to withdraw as counsel of record is GRANTED, and this appeal is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.